~THEA~YORNEY                  GENERAL
                      OF   TEXAS




                      March 5, 1962


Colonel W. 9. Rates, Chairman
Board of Regents                Opinion NO. ww-1269
University of Houston
Houston, Texas                  Re:    Whether a proposed non-
                                       denominational tReligious
                                       Center' building, which
                                       Is to be constructed and
                                       equipped with donated funds,
                                       is a proper and valid '
                                       facility of the University
Dear Colonel Bates:                    of Houston,
          In your request for an opinion from this office, you
enclosed a copy of a Resolution adopted by the Board of Regents
of 5he University of Houston on July 25, 1961. By the express
wording of this Resolution the policy of the University of
Houston is established with regard to the proposed 'Reliqious
Center' building which is to be constructed on the University
of Houston campus. That portion of the Resolution most
pertinent to our discussion reads asfollows:
          '%MFREAS, the University of Houston has
     projected plans for a building on its campus
     to be known as a 'Religious Center,' and
          "Whereas, the Religious Center Is planned
     for the use of member denominatLons of the
     Universltyts Religious Groups Council to pro-
     vide office space and facilities for various
     religious services and meetings for their
     officially recognized religious advisors and
     their respective student groups, and It is also
     planned that said building shall be used from
     time to time by student and faculty groups of
     the University for various other University
     educational purposes, and
          "Whereas, each denomination and/or Individual
     members of these denominations have or will con-
     tribute financially toward the construction of
     said Religious Center Building to the end that
Colonel W. B. Bates, page 2 (W-1269)


     all of the cost of constructing, equipping and
     furnishing,said bullding shall be met by donations,
     gifts and/or endowments to the University for
     such purposes, and
          I. . .

          "BE IT RESOLVED, TRERIZFORE:
          11
               .   .   .



          “3.  That the auditorium and other facilities
     of the Religious Center be set aside for denom-
     inational services, lectures or meetings, Andy
     for use for such other student and faculty
     purposes as the University Administration may
     deem appropriate, on an equitable scheduling
     procedure, to be administered by the Office of
     the Director of Rellglous.Activlt%es of the
     University and/or by such other University
     Administrative officer or officers as may be
     from time to time designated by the University
     Administration.
          n
               .   l   .



          “5.  That where reference Is made In this
     Resolutionto stipulated procedure and/or reg-
     ulations of the Constitution of the Religious
     Groups Council, it Is understood that the said
     Constitution, future amendments thereto, If any,
     and stipulated procedures, and/or regulations
     thereunder, both present and future, shall be
     first subject, from time to time, to prior
     aGprova1 by the University Administration.
          “6.  That as a part of the University
     campus and facllltles the said Religious
     Center and its use shall be In accordance with
     University of Houston rules and regulations."
          In view of the foregoing Resolution you ask whether
this Religious Center building will be a proper and valid
facility of the University of Houston as a state-supported
institution.
          The University of Houston became a state-supported
institution of higher learning on September.1, 1961, by-
virtue of Senate Bill 2, 57th Legislature, Regular Session,
/




    Colonel W. B. Bates, page 3 (W-1269)


    1961.  This Bill is codified as Article 2615-g, Vernon's
    Civil Statutes. Section 1 of this Act provides as follows:
              "Sec. 1 There is hereby established In
         the City of Houston, Harris County, Texas a
         co-educational institution of higher learning,
         which shall be known as the University of
         Houston, to be conducted, operated and main-
         tained under a Board of Regents as herein pro-
         vided,"
    Also Section 9 provides:
              "Sec. 9 The Board of Regents is authorized
         to accept donations, gifts and endowments for the
         University to be held in trust and administered
         by said Board for such purposes and under such
         directions, limitations and provisions as may
         be declared In writing in the donation, gift,
         or endowment, not Inconsistent with the laws of
         the State of Texas or with the objectives and
         proper management of said University."
    Section 11, the most Important to our dlscusslon,~reads
    as follows:
              "Sec. 11 The Board of Regents of the
         University of Houston is hereby authorized
         and empowered without cost to the State of
         Texas to construct or acqutre through funds
         or loans obtained from the United States of
         America, or any agency thereof, or any other
         source, public or private, and accept title
         thereto subject to such conditions and lim-
         itations as may be prescribed by said Board,
         Including, but not limited to class room
         buildings, dormitories, kitchens and dining
         halls, hospitals, libraries, student activity
         buildings, gymnasia, athletic buildings, and
         stadla, and such other buildings and facilities
         as may be needed for the good of the University
         of Houston and the moral welfare and social
         conduct of its students, when th t t 1 cost
         type of construction, capaolty 0: t~eabul.ldl~gs,
         plans and specifications have been approved by
         the Board. (Emphasis added)
              Provided further, that the Board is
         authorized to fix fees and charges against the
Colonel W. B. Bates, page 4 (ww-1269)


     students for the use of the buildings and
     facilities erected under the authorization
     of this Section so long as indebtedness remains
     against such buildings and their equipment,
     and to pledge the revenues from such fees and
     charges for the payment of the costs of
     construction and equipment of such buildings."
Finally, Section 15 provides as follows:
          "Sec. 15 From and after the operative
     date of this Act, the University of Rouston
     herein created shall be subject to the obli-
     gations and entitled to the benefits of all
     General Laws of Texas applicable to all other
     state Institutions of higher learning, except
     where such General Laws are in conflict with
     this Act, and in such instances of conflict
     this Act shall prevail only to the extent of
     such conflict.'
          Except for the proviso underscored below, Section
1 of Article 2603~, Vernon's Civil Statutes, is substantially
identical to Section 11 of Senate Bill 2, supra. Section 1
of Article 2603~ reads as follows:
          "Sec. 1 The Board of Regents of the
     University of Texas and Its branches, and
     the Board of Directors of the Agricultural
     and Mechanical College, and its branches,
     and the Board of Directors of Texas Technological
     College, and the Board of Regents of the Texas
     State Teachers College, and the Board of
     Regents   of the State College for Women,
     and the fioardof Directors of the College of
     Arts and Industries are hereby severally
     authorized and empowered to construct or
     acquire through funds or loans to be obtained
     Prom the Government of the United States, or
     any agency or agencies thereof, created under
     the National Recovery Act, or otherwise created
     by the Federal Government or from any other
     source private or public, without cost to the
     State of Texas, and accept title, sub,jectto
     such conCi.t%onsand limitations as may be
     prescribed by each of said Boards, dormitories,
     kitchens and dining halls, hospitals, libraries,
     student activity bulldings, gyanaz:'La,
                                           athletic
Colonel W. B. Bates, page 5 (‘@d-1269)


     bulldlngs and stadia, and such other buildings
     as may be needed for the good of the Institution
     and the moral welfare and social conduct of the
     students of such Institutions when the total
     cost, type of construction, capacity of such
     buildings, as well as the other plans and
     sneciflcatlons have been annroved bv the res-




Also, Section 7 and 8 of Article 2603~ provide as follows:
          "Sec. 7 It is further provided that
     land owned by the State or any of said
     Institutions may be used as building sites
     and ground for such buildings acquired under
     the provisions of this Act.
         "Sec. 8 Provided further that each of
    said boards is hereby authorized to acquire
    by gift or by purchase out of funds derived
    by pledging the revenues as herein provided
    such tracts of land, without cost to the
    State of Texas as may be necessary as building
    sites and Rrounds for the erection of such
    buildings.
          It Is our opinion, based on the.statutory provisions
cited above, that the Board of Regents of the University
of Houston has the authority to construct and equip the
proposed building with funds obtalned from private sources
and without cost to the University, If In the discretion
of the Board, the building Is needed for the good of the
University of Houston and the moral welfare and social
conduct of its students.
          It must be noted that Section 11 of Article 2615g
read in the light of Section 1 of 2603~ would specifically
prohibit the Legislature from appropriating money out of
the general fund for the equipping of any building so
acquired or ,for the purchase and Installing of any utility
.   .




        Colonel W. B. Bates, page 6 (w-1263)


        connections In such a building.
                  Furthermore, Section 7 of Article 1 of the Texas
        Constitution provides as follows:
                  "Sec. 7 No money shall be appropriated,
             or drawn from the Treasury for the benefit of
             any sect, or religious society, theollglcal
             or religious seminary; not shall property
             be?onglng to the State by appropriated for
             any such purposes."
                  In view of the obvious purpose of this provision
        you are advised that you may not use public funds for the
        su port of any particular religious sect. Church v. Bullock,
        10 T.l, 10 S.W.115 (1908),   Attorney General's Opinion
        v-940
           E  (19407
                  In your letter requesting an opinion you make
        the following statement: "The University of Houston does
        not require students to attend religious meetings nor does
        It inquire into the religious views of the students., This
        is a non-denominational religious center which may be used
        by students in groups of all religious faiths." The policy
        of the Unjverslty of Houston In this respect as expressed
        by the Resolution of July 25,1961, substantiates this
        statement.
                  Finally, it Is our opinion that the policy of
        the University of Houston with regard to the construction
        and operation of the proposed Religious Center building is
        in strict compliance with the statutes and the constitutional
        provision quoted above, therefore we consider the proposed
        Religious Center building a proper and valid facility of
        the University of Houston.

                               SUMMARY

                  A proposed non-denominational religious
                  center building to be constructed and
                  equipped with donated funds Is a proper
                  and valid facility of the University of
                  Houston.
.       .
    -       ._




                 colonel W. B. Bates, page 7 (W-1269)


                                                  Very truly yours,
                                                  WILL WILSON
                                                  Attorney General of Texas


                 1RW:mkh                    BY                Williams, Jr.
                                                  Assistant
                 APPROVED:
                 OPINION COMMITTEE
                 W. V. Geppert, Chairman
                 J. C. Davis
                 Elmer McVey'
                 Howard Mays
                 Dick Wells
                 REVIEWEDFOR THEATTORNEYGENERAL
                 BY: Houghton Brownlee, Jr.